        Case 4:19-cv-00263-P Document 1 Filed 03/29/19                   Page 1 of 48 PageID 1



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

LETITIA WILBOURN, Individually and as
Personal Representative of the Estate of DuQuan
Myers, Deceased,                                                   CASE NO: 4:19-cv-00263

           Plaintiff,

vs.

BRG SPORTS, INC. and RIDDELL, INC.,

           Defendants.


                                 PLAINTIFF’S ORIGINAL COMPLAINT

           COME NOW Plaintiff Letitia Wilbourn, individually and as personal representative of the

estate of DuQuan Myers, deceased, to file this Original Complaint against Defendants BRG Sports,

Inc., (“BRG”) and Riddell, Inc., (“Riddell” and collectively “Defendants”) and respectfully states:

                                                  I.
                                        OVERVIEW OF THE ACTION

A.         Case Overview

           1.       Riddell is the world’s largest football helmet manufacturer and boldly exclaims:

                    THE GAME OF THE FUTURE WILL BE WON WITH THE
                    BRAIN. AND THE HELMET, THE SPACE TO WHICH WE
                    HOLD THE RIGHTFUL OWNERSHIP, IS THE HOME OF
                    THE BRAIN. THAT SPACE MOST REPRESENTS THE
                    FUTURE OF THE GAME. 1

           2.       Riddell betrayed its self-declared ownership as the protector of its customers’ brains

and well-being when it knowingly and negligently developed, designed, tested, marketed,

promoted, advertised, distributed and sold dangerous and defective football helmets that lacked

critical and accurate safety information relating to the products.


1
    http://www.riddell.com/history (last visited Mar. 26, 2019).
    Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 2 of 48 PageID 2



       3.      DuQuan Myers was a former high school football player who suffered at least 14

concussions during his playing days while wearing a Riddell helmet. Unfortunately, in the prime

of his life, Mr. Myers took his own life in 2017—and was later diagnosed with Chronic Traumatic

Encephalopathy (“CTE”) by doctors at the Boston University School of Medicine CTE center. As

a result of Riddell’s wrongful misconduct and omissions, DuQuan Myers tragically lost his life

and his mother now brings this wrongful death and negligence action as the personal representative

of his estate against Riddell. A picture of Mr. Myers and one of his Riddell helmets is below:




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 2
          Case 4:19-cv-00263-P Document 1 Filed 03/29/19              Page 3 of 48 PageID 3



            4.    Based on Riddell’s bad acts, discussed in detail below, this lawsuit seeks to recover

damages for injuries sustained by the Plaintiff as the direct and proximate result of the negligent

and wrongful misconduct of Riddell in connection with the development, design, promotion,

marketing and sale of Riddell football helmets to Plaintiff’s son.

            5.    Riddell failed to disclose and warn that the helmets it marketed and sold did not

perform in the manner it claimed they could and would. Namely, Riddell represented its helmets

would protect players from head trauma, repetitive head impacts and concussions. In reality,

Riddell knew this was false and failed to take effective action to protect Plaintiff’s son or inform

him of the true risks and dangers associated with concussions, brain injuries and repetitive brain

trauma—all of which were known or should have been known to Riddell.

B.          Riddell’s History

            6.    For decades, Riddell has designed, manufactured, sold and distributed athletic

equipment, especially football helmets, to high schools for use by high school football players

throughout the United States.

            7.    Riddell claims it is “the premier designer and developer of protective sports

equipment” and touts that it was founded in 1929 as a company “dedicated to innovation,

protection and performance” of its customers. 2 Riddell claims that its foray into football helmet

manufacturing beginning in 1939 was a “wipe-the-slate-clean, make-a-difference moment” in

helmet technology. 3 Riddell became a marketing juggernaut when it “created one of the strongest

branding placements in all sports for all to see every Saturday, Sunday and Monday” by placing




2
    Id.
3
    Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 3
          Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 4 of 48 PageID 4



its name “between the screws” of football helmets it marketed to players that would then be seen

on television. 4

            8.      Recognizing that football over the past several decades can only be described as

“BIGGER, FASTER, STRONGER,” Riddell placed on itself a duty to protect the players buying

and wearing its products, claiming that in light of the speed of the modern game, “Riddell is the

pioneer of innovating for the good of the player.” 5 Riddell has claimed and still claims it is the

“recognized leader in helmet technology and innovation for athletes at all levels of football.”6

Plaintiff’s son wore Riddell helmets at all times while playing and/or practicing football during

high school.

            9.      It is (and was) vital to the safety of the players who wear its helmets that Riddell

act reasonably, through research, studies, testing and other means, to help identify the risks of

serious injuries associated with playing football with its helmets; to keep the teams and players

that use its helmets informed of the risks; and to take reasonable steps based upon its findings to

protect and educate players who rely on its helmets to protect them.

            10.     Football players like Plaintiff’s son need safety equipment that performs in the

manner that it is represented to perform. In instances where there are inherent dangers, or where

the safety equipment does not provide sufficient protection from these inherent dangers, the

equipment manufacturers and sellers must provide clear, easily understandable and easily seen

warnings.




4
    Id.
5
    Id. (emphasis added).
6
    Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 4
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                             Page 5 of 48 PageID 5



C.       Riddell’s Misleading Marketing and Labeling

         11.      Beginning in 1983, warning labels were first placed onto the backs of Riddell’s

helmets. At that time, and until the 1990s, the helmets bore roughly postage-stamp-sized warnings,

containing the following text, with no express mention of concussions:

                  Do not use this helmet to strike an opponent. Such an action is
                  against football rules and may cause severe brain or neck injury.
                  Playing the game of football in itself can cause injury, and no
                  helmet can prevent all such injuries. 7

         12.      Since at least 2002, Riddell began to hold itself out as making “the only

advancement in helmet technology” in two decades, and specifically referenced concussion

reduction capabilities. Hoping to profit from the growing concern over concussions and head

injuries, Riddell claimed that it had created a football helmet that would provide a player with a

safer helmet that would protect the player from concussions as compared with other helmets

available on the market during the same time.

         13.      Riddell claimed that its “Riddell Revolution Helmet” was proven to be 31% safer

than other helmets available at the time.              Riddell knew or had reason to know that these

representations about the increased protection offered by Riddell’s Revolution were false, and after

a Federal Trade Commission investigation, Riddell was forced to stop making that marketing

claim. 8 Riddell knew or had reason to know that its representations would never be questioned by

the community of consumers and players who wore these helmets, because the community and the

players relied upon and trusted Riddell.




7
  This warning implied that the Riddell helmet could prevent many such injuries, including concussions. Since
approximately 2003, Riddell’s chief competitor in the football helmet market, Schutt Sports, offered on its labels the
following warning: “No helmet system can protect you from serious brain and/or neck injuries including paralysis or
death. To avoid these risks, do not engage in the sport of football.” See Belson, K., “Warning Labels on Helmets
Combat Injury and Liability,” NEW YORK TIMES (Aug. 4, 2013).
8
 https://www.ftc.gov/sites/default/files/documents/closing_letters/riddell-sports-group-
inc./130430riddellvillafrancoltr.pdf


PLAINTIFF’S ORIGINAL COMPLAINT                                                                              PAGE 5
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                            Page 6 of 48 PageID 6



         14.      The Riddell line of helmets also contain common inherent design defects,

including:

                  a.       A defective rear and/or side padding liner system that fails to incorporate
                           newer, safer and better energy absorbing materials such as air-filled
                           chambers and/or thermoplastic polyurethane (“TPU”) padding that have
                           been shown to substantially reduce the forces transmitted to a player’s head
                           from both linear and rotational impacts thereby mitigating the risk of injury,
                           i.e., concussions;

                  b.       Defective padding that cannot absorb most football blows without
                           distributing acceleration onto the head of the player; and

                  c.       Substandard foams in the front pad rather than available newer materials
                           that perform better at attenuating energy by reducing force to the forehead. 9

         15.      Nevertheless, Riddell marketed all of its helmets as safe and/or safer equipment

that would protect its players, especially from concussions.

         16.      Riddell had superior knowledge to that of Plaintiff’s son of the risks that would

come from wearing the Riddell helmets, beginning at the latest in the early 1960s and certainly

both before and after the rollout of the 2002 Revolution helmets, based on Riddell’s own studies

and testing, yet Riddell failed in its duty to warn the athletes. Riddell’s conduct constitutes

negligence.

         17.      Riddell breached its duty to educate, protect and adequately warn high school

football players in the face of long-standing and overwhelming evidence regarding the dangerous

risks posed by repetitive head trauma known to Riddell.

         18.      Riddell has profited immensely from its inactions, misrepresentations and

falsehoods, all to the detriment of Plaintiff’s son who relied upon Riddell for accurate and truthful

information concerning the safety of its products.




9
 The proper selection of foam padding for the liner system is extremely important because players sustain the majority
of impacts to the forehead area, which is also the thinnest layer between the skull and the brain.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                              PAGE 6
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                     Page 7 of 48 PageID 7



        19.     Plaintiff’s son suffered brain injuries proximately caused by Riddell’s negligence,

failure to warn and design defects. Plaintiff’s son’s brain injuries were the proximate cause of his

death, and Riddell is strictly liable for Plaintiff’s son’s injuries.

                                             II.
                                  JURISDICTION AND VENUE

        20.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 as Plaintiff is a

resident of Texas, while Defendants are residents of Illinois. The amount in controversy sought

by Plaintiff exceeds $75,000.

        21.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), (2) and 1391(c)

as the Defendants are deemed to reside in this judicial district because they are subject to personal

jurisdiction here, and a substantial part of the events and/or omissions giving rise to the claims

emanated from activities within this jurisdiction, and each Defendant conducts substantial business

in this jurisdiction.

                                                 III.
                                               PARTIES

        22.     Plaintiff Letitia Wilbourn is the mother of DuQuan Myers and the representative of

the estate of Mr. Myers. Plaintiff is a resident of Texas. Plaintiff’s son was a resident of Texas as

well and played high school football at Trimble Tech High School in Fort Worth, Texas from

2005-2009. Plaintiff’s son wore a Riddell helmet at all relevant times.

        23.     Plaintiff’s son suffered at least 15 concussions while wearing his Riddell helmet.

Plaintiff’s son further suffered innumerable sub-concussive blows to the head while wearing his

Riddell helmet. Plaintiff’s son played through concussions and sub-concussive hits because he

was not warned by Riddell of the long-term consequences of such actions, even though Riddell

knew or should have known about the dangers of long-term brain injuries to its customers. The

brain injuries Plaintiff’s son suffered while wearing his Riddell helmet ultimately led Plaintiff’s



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 7
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 8 of 48 PageID 8



son to take his own life in February 2017. Plaintiff’s son was subsequently given a positive

diagnosis of CTE based on post-mortem studies of his brain.

          24.   Defendant BRG Sports, Inc., formerly known as Riddell Sports Group, Inc., is a

Delaware Corporation with its principal place of business in Illinois and may be served through its

registered agent for service of process, Corporation Service Company d/b/a CSC-Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.                On

information and belief, BRG was formed on or about 2003 and acquired the assets and liabilities

of Riddell Sports Group, Inc. and other Riddell-related entities in the prior design and manufacture

of certain Riddell helmets at issue in this lawsuit.

          25.   Defendant Riddell, Inc. is a corporation organized and existing under the laws of

the State of Illinois and whose principal place of business is in Illinois. Riddell, Inc. is a wholly

owned subsidiary of BRG Sports, Inc., and may be served through its registered agent for service

of process, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company,

211 E. 7th Street, Suite 620, Austin, Texas 78701.

          26.   Both Riddell, Inc. and BRG Sports, Inc. (directly or through its predecessors in

interest) were and are involved in the development, design, testing, marketing, advertising,

distribution and sale of the defective Riddell football helmets at issue.

          27.   At all times mentioned herein, each Defendant was an agent, representative and/or

affiliate of the other Defendant, and in doing the things alleged in the Plaintiff’s Complaint, each

Defendant was acting within the course and scope of such agency, representation and/or affiliation

and was acting with the consent, permission and authorization of the other Defendant. All actions

of each Defendant were ratified, approved or supported by the other Defendant or its respective

directors, officers and/or managing agents, as appropriate for the particular time period alleged

herein.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 8
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 9 of 48 PageID 9



                                           IV.
                                  FACTUAL BACKGROUND

A.     Primer on Concussions

       1.      Concussions and what they cause.

       28.     The brain is made of soft tissue and is cushioned by fluid. It is encased in the hard,

protective skull. When a person receives a blow to the head, the brain can slosh inside the skull

and even bang against it. This can lead to bruising of the brain, tearing of blood vessels and injury

to the nerves. When this happens, a person can get a concussion – a temporary loss of normal brain

function.

       29.     A concussion or mild traumatic brain injury (“MTBI”) has been defined as “a

complex pathophysiological process affecting the brain, induced by traumatic biomechanical

forces.” In simple terms, a concussion is an injury to the brain that may result in temporary or

permanent loss of normal brain function.

       30.     The milder indications of a concussion include headaches, lack of concentration,

problems with memory and judgment, lack of coordination and difficulty with balance. The more

significant effects can include Post-Concussion Syndrome (“PCS”), Chronic                 Traumatic

Encephalopathy (“CTE”) and Second Impact Syndrome (“SIS”).

       2.      Signs and symptoms of concussions.

       31.     Although a concussion is commonly perceived as causing loss of consciousness

(passing out), a person can have a concussion and never lose consciousness. As Defendants have

known for decades, symptoms of a concussion may include:

               •   “Seeing stars” and feeling dazed, dizzy, or lightheaded;

               •   Memory loss, such as trouble remembering things that happened right before

                   and after the injury;

               •   Nausea or vomiting;


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 9
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                    Page 10 of 48 PageID 10



                •   Headaches;

                •   Blurred vision and sensitivity to light;

                •   Slurred speech or saying things that don’t make sense;

                •   Difficulty concentrating, thinking or making decisions;

                •   Difficulty with coordination or balance (such as being unable to catch a ball or

                    other easy tasks; and

                •   Feeling anxious or irritable for no apparent reason or feeling overly tired.

        32.     Repeated injury to the brain can lead to swelling, and sometimes people develop

long-term disabilities, or even die, as a result of serious head injuries. It is therefore very important

to recognize and understand the signals of a concussion.

        33.     When post-concussion symptoms persist beyond a month, most refer to this

condition as post-concussion syndrome (PCS). PCS symptoms can include headaches, fatigue,

memory problems, feeling in a fog, depression, impulsivity and other physical, cognitive, mood

and behavioral problems.

        3.      Chronic Traumatic Encephalopathy or CTE.

        34.     CTE is a progressive neurodegenerative disease caused by repetitive trauma to the

brain which eventually leads to dementia and other neurological disorders. Often there can be a

delay of years or even decades between the end of the repetitive head impacts (i.e., the end of

playing football) and the beginning of the symptoms. CTE often presents with recent memory loss

and other cognitive impairments similar to those experienced by people with Alzheimer’s disease.

People with CTE can also have changes in behavior (e.g., impulsivity, rage, aggression, having a

short fuse) and mood (e.g., depression, hopelessness, feeling suicidal).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 10
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                       Page 11 of 48 PageID 11



        4.       Second-Impact Syndrome or SIS.

        35.      When athletes who have sustained a concussion return to competition too soon, they

risk the occurrence of SIS, a condition that can cause serious head trauma or even death. 10 SIS

occurs when an athlete sustains a second blow to the head before the symptoms from the first

concussion have subsided, or before the brain has fully recovered. The second injury may occur

within minutes, days, or even weeks after the first and still have a devastating effect.

        36.      Even a relatively light hit, if sustained during this vulnerable post-concussion

period, may spark the onset of SIS. The second impact causes rapid swelling of the brain, resulting

in cerebral edema. When the brain swells, the pressure inside the skull increases, preventing blood

flow to the brain and decreasing the brain’s essential oxygen levels, causing substantial injury or

death. 11

        5.       After a concussion.

        37.      After a concussion, the brain needs time to heal until all symptoms of a concussion

have cleared up before returning to normal activities. The amount of time someone needs to

recover depends on how long the symptoms last. Healthy teens can usually resume their normal

activities within a few weeks, but each situation is different. A doctor should monitor the athlete

closely to make sure it is appropriate to return to the game.

        38.      Someone who has had a concussion and has not recovered within a few months is

said to have post-concussion syndrome. The person may have the same problems described



10
  See AAN Statement at 581 (recognizing cumulative damage of multiple concussions); Handbook at 53 (“There
are potentially serious complications of multiple or severe concussions, including second impact syndrome, post-
concussive syndrome, or post-traumatic encephalopathy”); see also Sean Gregory, Study: Kids Competing Too
Soon After Concussions,          TIME (Jan. 21, 2009), http://www.time.com/time/magazine/article/0.9171.
1873131,00.html (reporting on concussion study by the Center for Injury Research and Policy at Nationwide
Children’s Hospital that found half of concussed student-players returned too soon to play).
11
  Cantu RC: Second Impact Syndrome a risk in any contact sport. Physician and Sports Medicine 23:27 (1995); see
also, Brain and Nervous System Health Center: Brain Swelling, WEBMD, http://www.webmd.comlbrainlbrain-
swelling-brain-edema-intracranial-pressure?print=true (last updated Mar. 2, 2010) (describing brain swelling).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                         PAGE 11
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 12 of 48 PageID 12



earlier—such as poor memory, headaches, dizziness and irritability—but these will last for longer

periods of time and may even be permanent.

        39.     If someone has continuing problems after a concussion, the doctor may refer him

or her to a rehabilitation specialist for additional help.

B.      Long-Term Effects of Concussive and Sub-Concussive Hits

        40.     Several major studies of the long-term effects of concussions have been conducted

by Boston University’s Center for the Study of Traumatic Encephalopathy, the Brain Injury

Research Institute, the Veterans’ Administration and other institutions.        These studies have

revealed the “devastating consequences” of repeated concussions, including an increased risk of

depression, dementia and suicide.

        41.     Further, the studies have demonstrated the physiological effect of multiple hits on

the brain, manifested by red flecks of protein deposits on the brain that present with CTE.

Generally, these proteins appear when the brain is hit and disappear as healthy brain cells devour

them, leading to recovery. Yet when the brain suffers too many blows, the brain cells cannot keep

up with the protein and eventually give up and die, leaving just the red flecks associated with CTE.

        42.     Published peer-reviewed scientific studies have long shown that concussive and

sub-concussive head impacts while playing football are linked to significant risk of permanent

brain injury.    This head trauma, which includes multiple concussions, triggers progressive

degeneration of the brain tissue. The brain degeneration is associated with memory loss, confusion,

impaired judgment, paranoia, impulse control problems, aggression, depression and eventually

progressive dementia. As discussed in detail below, these publications have been available to the

Defendants for years, yet they failed to act in accordance with their duties to protect their players

and warn them of the long-term risks.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 12
      Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 13 of 48 PageID 13



           43.      Most recently, the NFL, which for years disputed evidence that its players had a

high rate of severe brain damage, stated in federal court documents that it expects nearly a third of

retired players to develop long-term cognitive problems and that the conditions are likely to emerge

at “notably younger ages” than in the general population. The NFL has agreed to a class settlement

offering certain players with probable diagnoses of one or more long-term brain injuries

compensation (between $1.5 million/player for the least severe, up to $5 million for ALS). 12 In

addition, the NCAA has agreed to a class settlement for medical monitoring only of former NCAA

athletes from a fund of up to $75 million, though no portion of that fund is to be paid for personal

injuries to the athletes or even for their ongoing medical care. See Case No. 1:13-CV-09116 (N.D.

Ill.).

C.         The Role of Helmets in Preventing Concussions

           44.      The CDC estimates that 100,000 traumatic head injuries occur in football every

year. The importance of understanding and preventing these head injuries is increasing because

athletes have been getting “bigger, faster, and stronger,” according to Riddell, resulting in more

violent collisions that are more likely to cause concussions.

           45.      The mechanisms underlying these concussions, as well as methods of prevention,

have been investigated both in the laboratory and on the field. Over the years, equipment changes

have been proposed in an attempt to help prevent catastrophic brain injuries, including

modifications of helmets and mouth guards. This equipment has been critical for injury prevention

since helmets have been shown to protect against skull fracture, severe TBI and death.

           46.      Protective headgear and helmets decrease the potential for severe TBI after a

collision by reducing the acceleration of the head on impact, thereby decreasing the brain-skull

collision and the sudden deceleration-induced axonal injury. The energy-absorbing material within


12
     See also https://nflconcussionsettlement.com/Home.aspx.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 13
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 14 of 48 PageID 14



a helmet accomplishes this by compressing to absorb force during the collision and slowly

restoring to its original shape. This compression and restoration prolong the duration of the

collision and reduces the total momentum or force transferred to the head. The protective material

in football helmets has evolved over time from inner suspension systems to traditional foam

padding to gel-filled and inflatable padding.

       47.     There are variations in helmet design based on the demands and constraints of each

sport. Although helmets and headgear in most sports are good at mediating the high-impact

collisions responsible for severe TBI, the question remains as to what extent the helmets and

headgear of each sport are able to respond to the lower-impact collisions and rotational and linear

acceleration forces responsible for concussions.

       48.     Early helmets consisted of nothing more than leather padding, but later designs

began including metal, rubber and plastics to provide additional protections.

       49.     Despite innovations in helmet design, the incidence of head injuries continued to

increase, prompting the formation of the National Operating Committee on Standards for Athletic

Equipment (“NOCSAE”) in 1969 to initiate research efforts for head protection and to implement

the first football helmet safety standards in 1973.

       50.     The goal of NOCSAE was to develop a standard that would measure the ability of

the football helmet to withstand repeated blows of various magnitudes under a wide variety of

playing conditions without sacrifice in protective quality. Early helmet models were designed to

protect areas of the player’s head directly covered by the helmet from direct linear impact only.

       51.     Since its inception, NOCSAE has been working to improve athletic equipment and

to reduce injuries through creating uniform standards for athletic equipment. Efforts include the

development of performance standards for football helmets as well as research to better understand




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 14
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 15 of 48 PageID 15



the mechanism and tolerance of head and neck injuries and the design and structure of football

helmets.

       52.     The NOCSAE helmet safety standards are voluntary test standards that have been

developed to reduce head injuries by establishing requirements for impact attenuation for football

helmets and face masks. Manufacturers test their own helmets to ensure they meet NOCSAE

helmet safety standards, but it is mandatory for all football players to wear helmets bearing the

NOCSAE certification seal.

       53.     The NOCSAE organization is comprised of representatives from a number of

national representative organizations that have an interest in athletic equipment and which include

manufacturers, re-conditioners, athletic trainers, coaches, equipment managers, sports medicine

doctors and consumer organizations. The organization is funded with licensing fees collected from

helmet manufacturers whose products bear the NOCSAE seal.

       54.     NOCSAE does not possess a surveillance force to ensure compliance with its

standards. NOCSAE receives no oversight from any independent agency, such as the Consumer

Product Safety Commission or the Occupational Safety and Health Administration, and the

standards are voluntary and are available for adoption by any equipment manufacturer, user group

or athletic regulatory body.

       1.      How do you measure concussion protection?

       55.     NOCSAE rates helmets numerically on a “Severity Index.” Severity Index scores

reflect how well helmets absorb the energy from an impact by measuring the effects on the head

and brain. The higher the score, the greater and potentially more damaging the effects. In order

to obtain the NOCSAE certification seal, helmets are tested on a pass/fail standard. To pass,

helmets must score below 1200 SI at all impacts.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 15
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 16 of 48 PageID 16



         56.   The current testing standard involves mounting a football helmet on a synthetic

head model and dropping it a total of 16 times onto a firm rubber pad, including two each from at

height of 60 inches onto six locations at ambient temperatures. Two 60-inch drops onto the side

are also conducted immediately after exposure of the helmet to 120 degrees Fahrenheit for four

hours.

         57.   The NOCSAE standard was developed to reduce the incidence of traumatic brain

injuries, like skull fractures and cervical spine injuries; however, these test methods were not

explicitly developed with the goal of reducing MTBI and/or concussions. The NOCSAE standard

SI threshold is well in excess of the values associated with concussions, and all adult helmets in

use today vastly outperform the 1200 SI threshold.

         58.   NOCSAE helmet standards have remained largely unchanged since 1973, with the

exception of the SI ratings, which changed from 1500 SI to 1200 SI in the early 1990s. According

to Mike Oliver, the executive director of NOCSAE, the group’s standards do limit linear

acceleration—one of the forces behind concussions—but are not designed to rate protection against

concussions.

         59.   In a November 2000 report sent to Defendants, Biokinetics (the biomechanics firm

hired by Riddell) wrote that SI scores well below the 1200 mark still carried a high risk of

concussion and brain injury. The report concluded “a concussion is almost certain to occur at SI

levels half that of the current NOCSAE standard.”

         60.   Elsewhere in the report, Biokinetics reported that a player wearing a helmet that

scored 291 SI during an impact— well within the safety threshold— would have a 50 percent

probability of suffering a concussion and a helmet that scored 559 SI during the same impact would

carry a 95 percent risk of concussion.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 16
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                         Page 17 of 48 PageID 17



        61.      Other studies have suggested that NOCSAE’s SI index, which rates helmet

protectiveness based solely on the risk of skull fracture, is insufficient as a stand-alone concussion

or near-concussive injury risk metric. 13

        62.      The studies commissioned by Defendants sought to improve guidelines for

improved helmet standards and also concluded that the contribution of rotational forces, which are

not taken into account by the current SI ratings, play a significant role in the risk of concussion.

        63.      Despite having this knowledge, Defendants failed to act to sufficiently improve the

design of their helmets to provide safer equipment and better protection to their helmet users.

        64.      The ultimate goal of a helmet manufacturer should not be to simply design a helmet

to pass the NOCSAE standards, but rather the goal of helmet design should be to identify and

require better impact protection to better protect the player throughout the widest range of injurious

impact conditions and mitigate the risk of head injuries during play.

        65.      Throughout the latter half of the 20th century and continuing to present day,

Defendants 14 designed, developed, manufactured, sold and distributed equipment used in high

school football competition, including equipment used by high school football players, including,

but not limited to, the following:

                 a.       In the 1950s, Defendants manufactured a face-mask component for their
                          helmets, which was eventually patented;

                 b.       In 1962, the Defendants used a “U” shaped nose protector with a shell
                          (known as the TK2) molded out of polycarbonate. The Defendants also
                          designed an open/closed cell foam and composite liner system for this
                          model to increase the efficiency of the webbed suspension;

                 c.       In 1963, the Defendants developed the TAK-29 helmet, which was the first
                          to use air inflation for fitting the helmet snug to the head. The TAK-29 shell,

13
  A. Bartsch, et al., Impact Test Comparisons of 20th and 20th Century American Football Helmets, J.
NEUROSURGERY 116:222-233 (2012).
14
  As stated, on information and belief, Defendant BRG acquired the liabilities for helmet design defect, failure to
warn and negligence of Riddell’s affiliate entities, including Riddell Sports Group, Inc., when BRG was formed and
acquired those entities on or about 2003.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                            PAGE 17
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 18 of 48 PageID 18



                       like the TK2, displayed the protective polycarbonate plastic, in addition
                       to including tough shock and cut-resistant face-mask attachment straps;

               d.      In 1973, the Defendants developed, designed, manufactured, sold and/or
                       distributed an air cushion helmet (known as the Pac-3) whose interior system
                       consisted of individual vinyl air cushions with layers of fitting and energy
                       absorbing foam;

               e.      In 1982, the Defendants developed, designed, manufactured, sold and/or
                       distributed a M155 helmet model with a combination of foam and liquid-
                       filled cells used for padding;

               f.      In 1992, Riddell introduced the VSR Series of football helmets, which
                       featured its first air-fitted liner system; and

               g.      In 2002, the Defendants developed, designed, manufactured, sold and/or
                       distributed the Riddell Revolution line of helmets designed with the claim
                       that the helmets could reduce the risk of concussion and head injuries even
                       though Defendants knew or should have known these helmets would not
                       do such a thing.

       66.     Defendants at all relevant times engaged in the business of selling, manufacturing,

designing, testing, engineering, marketing, modifying, assembling, inspecting, distributing and

controlling the helmets and other similar equipment for use by football players including Plaintiff’s

son.

       2.      Modern Helmet Designs

       67.     Modern football helmets’ basic design elements include the use of hard plastic

exterior housing materials of various stiffness to absorb the force of collision (“the shell”) and an

inflating system meant to ensure proper fit (“the liner”).

       68.     The object of the shell is to provide a smooth, hard outer surface, which resists

penetration and is designed to distribute the impact load onto a large area. The shell will reduce

the force transmitted to the liner and the head if it can effectively spread a localized impact load

over a large segment of the shell. Today, most football helmet shells are typically constructed of

polycarbonate or thermoplastic material. Thermoplastic is less rigid than fiberglass and can buckle

upon impact.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 18
    Case 4:19-cv-00263-P Document 1 Filed 03/29/19                    Page 19 of 48 PageID 19



        69.     Football helmets also include a shock absorbing liner system. The shock absorbing

liner is positioned on the inside of the helmet to “manage” the force being transmitted through the

shell. As the second line of defense, the liner provides absorption in order to manage the force

transmitted to a player’s head and neck. The energy of the impact is absorbed as the material in the

liner system compresses. If the liner is very dense and stiff, the energy cannot be absorbed into the

material and is passed through to the skull of the head. Consequently, the right choice for shock

absorbing liner is one which will manage predicable levels of force in foreseeable impacts by

deforming in a controlled fashion. The liner, as it is compressed, absorbs the impact force over

time.

        70.     The energy-absorbing materials have been available for use in helmet manufacture

since at least 1992, and such materials within a helmet can reduce acceleration of the head-on

impact by compressing to absorb force during the collision; however, not all helmets are designed

equally in their ability to reduce this acceleration resulting from impact. The characteristics or

properties of the padding or cushioning used in helmet design are an important component of the

liner system. Materials such as Vinyl Nitrile (“VN”) and more recently thermoplastic polyurethane

(“TPU”) have been shown to help reduce head impact acceleration by absorbing energy more

effectively throughout a wider range of temperatures, thus reducing force on the brain and risk of

injury. 15

        71.     The goal of a helmet is to mitigate the risk of head injuries and improve the level

of safety during play. To better protect against brain injuries and concussions, a well-designed

helmet must therefore both absorb energy from the impact, leaving less energy for the skull and

brain, and also cushion the impact to minimize the magnitude of deceleration. Other advances


15
   G. Gimbel, et al., A Comparison between Vinyl Nitrile Foam and New Air Chamber Technology on Attenuating
Impact Energy for Ice Hockey Helmets, INTERNATIONAL JOURNAL OF SPORTS SCIENCE AND ENGINEERING, Vol. 02,
No. 3, pp. 154-161 (July 2008).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 19
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 20 of 48 PageID 20



include increases in the size and coverage of the helmet which provide more space for better liner

materials such as thermoplastic shock absorbers filled with air.

        72.    Even though recent engineering advances made by helmet manufacturers have

undoubtedly improved the overall performance of the football helmet, Riddell has and continues

to communicate a level of protection that its helmets do not provide, in part because of lax

industry standards and practices.

        73.    However, when newer materials exist (such as TPU cushioning and/or air-filled

shock absorbers that are capable of absorbing energy in a more efficient manner and more

effectively throughout a wider range of temperatures than traditional foam padding), helmet

manufacturers like Defendants have a duty to incorporate and utilize those materials in their liner

systems to better protect their helmet users.

D.      Riddell Knowingly Capitalizes on the Growing Concussion Crisis by Promoting a
        False Sense of Protection in Its Helmets

        74.    The issue of concussions, their debilitating effects both long and short-term and

player safety at all levels of sport are front and center stage and continue to receive increasing

attention. One significant reason for this increased awareness of concussions is due to the publicity

and media attention on concussions in professional sports, such as the NFL, and the long-term

catastrophic effects of repetitive concussive and sub-concussive blows.

        75.    In order to take advantage of the increased concern and awareness of concussions

and their potentially devastating effects, Riddell sought to profit through the production, marketing

and sales of equipment that it claims can reduce the frequency and/or severity of concussions.

Despite the marketing hype as to how modern helmets reduce the incidence and severity of

concussions, the rate of concussions amongst football players continued to rise.

        76.    In 2002, the Defendants released a new helmet, ambitiously                called the

“Revolution,” specifically manufactured, designed and marketed to “reduce the incidence of


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 20
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                      Page 21 of 48 PageID 21



concussions” as “a first-of-its-kind helmet.” This would become one of the most widely used

helmets and earn millions in sales to players in college, high school and youth leagues. To the

contrary, court documents recently made public during a Colorado lawsuit against the Defendants

revealed that Biokinetics sent Defendants a report in 2000 showing that no football helmet, no

matter how revolutionary, could prevent concussions.              Despite the findings of this report,

Defendants were not deterred from marketing their helmet as a protection against concussions.

        77.     As part of their effort to capture the largest share of the helmet market, Defendants

decided to conduct what would appear to be a scientific study regarding the purported concussion

protective benefits of the Revolution helmet.

        1.      The UPMC study and misleading marketing campaign.

        78.     Following the release of the Revolution helmet, Defendants funded research at the

University of Pittsburgh Medical Center (“UPMC Study”) to study their helmet. The findings of

the study were published in February 2006—four years after Riddell began marketing the

Revolution helmet—in an issue of the scientific Journal of Neurosurgery. 16 Based on the UPMC

Study funded by a grant from Riddell and co-authored by Riddell’s senior vice president for

research and development, Thad Ide, Riddell began to tout the Revolution helmet as reducing

concussions by 31%.

        79.     The UPMC Study was flawed from the start and presented significant potential

conflicts of interest. Commencing in 2002, the authors of the UPMC Study compared the

concussion rates and recovery time for athletes wearing new Riddell Revolution helmets to athletes

wearing what was referred to as traditional helmets. The “traditional” helmets were not new,

although Riddell claimed that they were reconditioned.              Reconditioning involves cleaning,


16
   M. Collins, et al., Examining Concussion Rates And Return To Play In High School Football Players Wearing
Newer Helmet Technology: A Three-Year Prospective Cohort Study, J . NEUROSURGERY, Vol. 58, No. 2. (February
2006).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                     PAGE 21
      Case 4:19-cv-00263-P Document 1 Filed 03/29/19                           Page 22 of 48 PageID 22



sanitizing, inspecting, repairing (if necessary) and recertifying the helmets but rarely does the

process involves replacing the foam padding in the liner system of the helmet, a critical part of the

helmet that wears out and degrades over time.

           80.      Defendants provided a grant to pay the salary of two leading authors of the study.

A third author, Thad Ide, is a Riddell employee. Defendants’ payment of the salaries of Collins

and Lovell is a significant potential conflict of interest that was subsequently raised by many

commentators regarding the study. Of equal or greater concern is the fact that Riddell directly

employed the third researcher—Thad Ide, the owner of the patents covering the Revolution helmet.

Ide, as owner of at least two patents covering the helmet, had a direct financial stake in the positive

outcome of the study. In their marketing campaign, Defendants failed to disclose to their helmet

users the potential conflicts of interest as well as significant limitations in the study’s design

and outcome.

           81.      In addition, three of the study’s authors are co-owners of ImPACT, a company that

manufactures and distributes computerized neurocognitive testing software. Upon information

and belief, ImPACT and Riddell entered into an agreement whereby Riddell would receive a

commission for any ImPACT sale that is completed through a Riddell initiated contact. The authors

used ImPACT concussion management software for the UPMC Study but given Riddell’s direct

financial interest in the success of ImPACT, there is a serious question as to whether the software

is effective and useful in a study of this nature. In fact, many in the science community have

questioned the reliability and validity of ImPACT’s software noting, “the vast majority of studies

evaluating ImPACT have been written by the very researchers who developed it.” 17 Likewise, in

2007, an ESPN.com investigation found that "on at least seven occasions since 2003, Lovell has




17
     See http://espn.go.com/espn/otl/story/_/id/8297794/neuropsychological-testing-concussions-not-panacea.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                                PAGE 22
       Case 4:19-cv-00263-P Document 1 Filed 03/29/19             Page 23 of 48 PageID 23



authored or co-authored studies on neuropsychological testing, including papers directly

evaluating ImPACT, without disclosing his roles in creating and marketing ImPACT.” 18

           82.   Beyond the financial conflicts of the study, the study was a “prospective cohort

study,” not a random study that focused on a subset of high school players in the Pennsylvania

Athletic Association. From 2002 to 2004, the study tracked approximately 2,000 high school

football players, with slightly more than half wearing Defendants’ new Revolution helmets and

slightly fewer wearing “traditional” helmets. The traditional helmets were drawn from the schools’

inventories and were not new. The study participants were also not randomly assigned helmets

which represents a significant limitation in the study design and use of study data.

           83.   The final three-year study considered only 2,141 of the 2,207 participants, with

1,173 fitted with the Revolution and 968 fitted with traditional helmets. Using these numbers, as

opposed to the total number of participants, the concussion rates were 5.3% and 7.6% respectively,

which the authors described as a “statistically significant difference.” According to two of the

study’s authors, the results “demonstrated a trend toward a lowered incidence of concussions” but

the “limited size sample precludes a more conclusive statement of findings at this time.” This is a

critical and dispositive limitation that Defendants ignored and/or concealed when marketing the

line of Revolution helmets.

           84.   Indeed, Defendants ignored other warnings by UPMC about exploiting the data in

scientifically inappropriate ways. The authors of the UPMC Study not only disputed the 31%

figure but notified the Defendants that “this data should not be used as a marketing ploy or

marketing tactic from a scientific paper that was done not for those purposes.” One of the authors,

Dr. Joseph Maroon, later responded that the study actually stated that an athlete wearing the

Revolution helmet was associated with “approximately a 31% decreased relative risk and 2.3%


18
     Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 23
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                     Page 24 of 48 PageID 24



decreased absolute risk for sustaining a concussion in the study.” By focusing solely on the larger

number, which referred to a relative decrease in risk, and without acknowledging the study’s

limitations, Defendants exaggerated any benefits.

        85.     In addition, Dr. Robert Cantu, a neurosurgeon and leader in the field of sports-

related concussion research, wrote a comment published in Journal of Neurosurgery that the study

contained a “serious, if not fatal methodological flaw.” The study was flawed in that it compared

the performance of the new Riddell Revolution helmet with players wearing used and

reconditioned helmets of unknown age and condition. Dr. Cantu further stated it was “impossible

to compare the two” and to be “cautious in drawing any conclusions from this type of study.”

        86.     Nevertheless, the 31% concussion reduction claim was the centerpiece of the

Defendants’ marketing campaign which fueled sales of the Revolution helmet model. Defendants

launched a media campaign featuring the concussion reduction claim which, according to its

‘‘Riddell Revolution UPMC Media Campaign Highlights’’ video news release, created ‘‘over 60

million media impressions, nearly 150 television placements, over 100 newspaper clips, over 250

on-line placements, [and] 6 live sports radio interviews.” 19

        87.     In this marketing campaign, Defendants did not, in any way, disclose the warnings

about the UPMC Study given to them by the two non-Riddell employee authors. Nor did

Defendants disclose that the statistical difference was only arrived at by analyzing an incomplete

set of the data population or other limitations in the study’s design. For example, during the study’s

peer review process for publication in Journal of Neurosurgery, a reviewer criticized the difference

in the age of the helmets used, noting that “it is well recognized that a new football helmet has a

lower [severity index] rating than an older helmet. This is why helmets are recertified after a period



19
  Concussions and the Marketing of Sports Equipment: Hearings before the Committee on Commerce, Science,
and Transportation, Senate, 112th Cong., 6 (2011) (Statement of Hon. Tom Udall, U.S. Senator from New Mexico).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                       PAGE 24
       Case 4:19-cv-00263-P Document 1 Filed 03/29/19                            Page 25 of 48 PageID 25



of years. We know the Riddell helmets in this study are new but we have no mention of the other

helmets. This invalidates any comparison.”

           88.      In a patent infringement case between Riddell, Inc. and Schutt Sports, Inc.,

Riddell’s senior vice president for research and development, Thad Ide, testified that Riddell’s sole

basis for the 31% reduction in concussions claim was the UPMC study by Dr. Collins. 20 “There are

no other bases for the specific 31 percent reduction claim.” 21

           89.      In 2011, a Congressional hearing was held on the topic of “Concussions and the

Marketing of Sports Equipment” which cited yet another example of Defendants’ misleading

advertising taken from their own website that failed to disclose Riddell’s role in funding and

writing the UPMC Study:

                    An extensive long-term study by the University of Pittsburgh
                    Medical Center was published in the February 2006 issue of
                    Neurosurgery. The results were impressive: Players wearing the
                    Riddell Revolution football helmet were 31 percent less likely to
                    suffer a concussion than athletes who wore traditional or standard
                    football helmets. For athletes who had never suffered a previous
                    concussion, wearing the Riddell Revolution decreased their relative
                    risk of concussion by 31 percent… 22

           90.      Even more alarming was Defendants’ use of the 31% reduced risk of concussion

claim to sell helmets that were not actually tested in the UPMC Study. The UPMC Study only

tested the Riddell Revolution helmet, but not the Revolution Speed, the Revolution IQ, the

Revolution IQ Hits, or the Revolution Youth. Nevertheless, Defendants falsely marketed the

complete Revolution line of helmets as having “concussion reduction technology.”

           91.      In yet another example of Defendants’ misleading advertising campaign, Riddell’s

online store and website advertised the following:


20
     See Riddell, Inc. v. Schutt Sports, Inc., 724 F. Supp. 2d 963, 977 (W.D. Wis. 2010) (Ides Dep. 221:24-222:8.).
21
     Id.
22
     See http://www.eastonbellsports.com/brands/riddell, accessed Oct. 19, 2011.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                                  PAGE 25
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                     Page 26 of 48 PageID 26



                Based on the same technology that made the varsity Riddell
                Revolution helmet possible – we offer in a Youth version – the
                Riddell Revolution Youth…After an extensive long-term study by
                the University of Pittsburgh Medical Center was published in the
                February 2006 issue of Neurosurgery. The results were
                impressive: research shows a 31 percent reduction in the risk of
                concussion in players wearing a Riddell Revolution football helmet
                when compared to traditional helmets. 23

        92.     As a result of Defendants’ misleading 31% anti-concussion marketing campaign,

sales increased across all helmet product lines. Sales of Revolution helmets skyrocketed to more

than 2 million sold between 2002 and 2009 and included many helmets that were marketed as

having “concussion reduction technology” even though they were not used in the UPMC Study.

        93.     In 2007, NOCSAE’s technical director, Dave Halstead, told the New York Times

in a story entitled “Studies for Competing Design Called Into Question’’ that ‘‘…the [Riddell]

Revolution is a good helmet…But I have problems with that particular [2006 Journal of

Neurosurgery] study. The helmet is not shown to do what they say it does.’’ Public statements

from the UPMC Study authors and other helmet safety experts have overwhelming called into

question whether there is competent and reliable scientific evidence to substantiate Defendants’

marketing claim.

        94.     Despite the well-publicized criticisms concerning the UPMC Study, the Chief

Executive Officer of Riddell, Dan Arment, spoke before members of the House Judiciary

Committee on January 4, 2010 at a hearing concerning “Legal Issues Relating to Football Head

Injuries.” In his testimony, he stated:

                We have independent, peer-reviewed, published research in the
                medical journal Neurosurgery, February of 2006, showing that the
                Revolution [helmet] reduces the risks of concussions by 31 percent
                when compared to traditional helmets…Today, over one million



23
  See https://shop.riddell.com/riddell/app/displayApp/%28cpgsize=20&layout=7.07_2_3_75_
12_13_67_77_6_4_5&carea=0000000002&cpgnum=1%29/.do?rf=y, viewed Oct. 17, 2011.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 26
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                           Page 27 of 48 PageID 27



                  high school, college, and professional players have made the switch
                  from traditional helmets to the Revolution family of helmets. 24

         95.      As Revolution helmet sales continued to soar, Defendants’ anti-concussion claims

caught the attention of Senator Tom Udall (D-MN) who sent a letter to the Federal Trade

Commission (“FTC”) requesting an investigation into what he called “misleading safety claims

and deceptive practices in the helmet industry.” Senator Udall was quoted as saying “several

helmet manufacturers advertise helmets as built with ‘concussion reduction technology’ or

‘designed with the intent to reduce concussions.’ These helmets are also marketed as meeting the

National Operating Committee on Standards for Athletic Equipment (“NOCSAE”) voluntary

industry standard for football helmets. However, this football helmet standard does not specifically

address concussion risks.”

         96.      The FTC investigation focused on the flaws in the UPMC Study, and the FTC

determined that the limitations of the study were sufficiently serious to preclude the conclusion

made by Defendants that the design of the Revolution helmets was responsible for any purported

difference in the concussions rates experienced.

         97.      Instead of contesting the FTC’s findings or its criticisms of the UPMC Study’s

methodologies and unreliability, Defendants instead chose to wholly abandon making the 31%

concussion reduction claim. From 2006 until early 2011, Defendants misrepresented the UPMC

Study results and the protective capability of their Revolution helmets to increase their sales.

Amazingly, Defendants continue to make the broader “concussion reduction technology” claim

which continues to create a false sense of protection against concussions.

         98.      In the wake of concussion reduction claims made by certain equipment

manufacturers, NOCSAE executive director Mike Oliver issued the following warning:


24
  Legal Issues Relating to Football Head Injuries (Part II & II): Hearings before the Committee on the Judiciary, House
of Representatives, 111th Cong., 347-48 (October 28, 2009 and January 4, 2010) (Testimony of Dan Arment).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                               PAGE 27
      Case 4:19-cv-00263-P Document 1 Filed 03/29/19                    Page 28 of 48 PageID 28



                    Because of the efforts of researchers, manufacturers and others, the
                    progression and improvement of football helmets over the last 20
                    years has been remarkable. We have no doubt that technology will
                    continue to improve. But claims or representations that a
                    particular helmet is anti-concussive or concussion-proof, without
                    scientific support, can be misleading and dangerous. 25

           99.      Defendants’ marketing efforts—however misleading—paid off. According to 2013

trial testimony in Ridolfi v. Riddell, a case that eventually settled in Colorado State court, Nelson

Kraemer, the Riddell corporate representative, testified that Riddell holds an approximately 50%

market share of football helmets sold in the United States. Upon information and belief, Defendants

also have a dominant market share—well over 50%—of the football helmet market.

E.         Since Its Inception, Riddell Has Continuously Promoted its Helmets as Safe, Yet It
           Failed to Properly and Adequately Warn of the Dangers and Risks Associated with
           Concussions

           100.     The company was started by John Tate Riddell. Riddell first invented the removable

cleat and then went on to invent the first ever plastic helmet in 1939. 26

           101.     In the early 1940s, Riddell invented the first plastic suspension helmet followed by

a series of newer models with different designs and liner systems such as the TAK-29, Pac-3,

M155 and VSR Series to the Revolution line of helmets released in 2002.

           102.     In 1962, Riddell designed and began using an open/closed cell foam and composite

liner system in its football helmets to increase the efficiency of the webbed suspension.

           103.     In 1982, Riddell developed, designed, manufactured, sold and/or distributed a

newer model football helmet, the M155 that utilized a polyurethane front pad and updated

suspension system with a combination of foam and liquid-filled cells used for padding.

           104.     In 1992, Riddell introduced the VSR Series of football helmets.         It featured

Riddell’s first air-fitted liner system.


25
     See http://www.mshsaa.org/resources/pdf/NOCSAENews_242011.pdf.
26
     See http://www.riddell.com/history (last visited Mar. 26, 2019).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 28
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                  Page 29 of 48 PageID 29



       105.    Throughout Riddell’s history, the company has continuously marketed and

advertised its football helmets to the public as “SAFE” for use by football players.

       106.    Due to intentionally misleading marketing and insufficient warnings, Riddell’s

helmets become synonymous with the football-safety legacy built up by this 50-year advertising

campaign. And in 1989, Riddell’s notoriety reached new heights through its signing of an

exclusivity agreement with the NFL.

       107.    According to Riddell’s website, the VSR-4 helmet dominated the football

landscape during its time and was used by 60% of players in the NFL. Nearly the same levels of

market share were achieved in college and high school helmets made by Riddell.

       108.    Throughout the 1980s and 1990s, the helmet warnings on Riddell helmets

mentioned nothing about concussions. In fact, prior to 2002, Riddell’s label stated:

               Do not use this helmet to butt, ram or spear an opposing player. This
               is in violation of the football rules and such use can result in severe
               head or neck injuries, paralysis or death to you and possible injury
               to your opponent. No helmet can prevent all head or neck injuries
               a player might receive while participating in football.

       109.    Riddell’s helmets were insufficiently capable of providing full protection against

the risk of concussions and Defendants knew of these limitations.

       110.    Riddell breached its duty to properly educate and/or properly warn its helmet users

of these dangers. Such a warning should alert, inform, and/or remind Riddell’s helmet users of

the hazards associated with the product’s use, the recommended methods of using the product,

certain limitations or restrictions placed on its use, procedures for properly fitting or adapting the

product to an individual user, procedures to be followed if an injury (or suspected injury) occurred

while using the product and admonitions regarding how and when an injured football player might

return to the activity after recovery from the injury.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 29
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 30 of 48 PageID 30



       111.    Riddell failed to include adequate warnings— in the form of on-product labels

affixed to different portions of the helmet—that would alert and/or inform football players of the

true risks and hidden dangers associated with concussions, brain injuries and repetitive brain

trauma.

       112.    Riddell failed to disclose that the helmets as supplied did not perform in the manner

represented. By failing to provide adequate warnings, Riddell created and profited off of a false

sense of protection and led players such as Plaintiff’s son to take more risks as opposed to

mitigating such risks.

       113.    At bare minimum, Riddell’s warnings should have: a) been conspicuous and

noticeable to those needing to be warned; b) explicitly identified the hazards; c) stated the

consequences associated with coming into contact with the hazards; and d) advised the user as to

how to avoid being exposed to or affected by the hazards.

       114.    Riddell’s helmet warnings pre- and post-2002 were inadequate based upon warning

and design defects or deficiencies that failed to include the above-referenced considerations, and

Riddell knew or should have known of the product warning deficiencies and failed to adequately

correct these deficiencies at any time during the initial warning label design and after becoming

aware of the dangers and risks associated with repetitive head impacts and concussions.

       115.    Riddell breached its duty to ensure that any hazards contained in or associated

with the foreseeable use of its products are properly mitigated. Methods of hazard mitigation

include: a) designing out or eliminating those hazards; b) modifying the product so that users are

protected or shielded from exposure to the hazards; and c) by instructing users how to properly use

its product, and/or by adequately warning users of the hazards they are likely to face when using

the product.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 30
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 31 of 48 PageID 31



        116.    Riddell’s inadequate warnings failed to comply with established standards or

generally recommended practices regarding the form, configuration and content of precautionary

messages and/or safety instructions.

        117.    Riddell was fully aware of and yet failed to adequately warn, protect and educate

high school football players, including Plaintiff’s son, to the dangers and increased risks of

repeated traumatic head impacts and development of neurodegenerative disorders and diseases.

        118.    Riddell had a duty to provide necessary and adequate safety and instructional

materials and warnings of the risk and means available to reduce and/or minimize the risk of

concussive brain injuries while playing football but breached its duty to Plaintiff’s son by placing

deficient and/or inadequate warning labels on its helmets.

F.      The Defective Helmet Liner System

        119.    Not only were Riddell’s warnings pre- and post-2002 inadequate, but Riddell has

continued to utilize substandard materials in its helmet liner systems. These substandard materials

are less effective at absorbing energy and thus substantially less likely to reduce the forces

transmitted to a player’s head from both linear and rotational impacts and mitigate the risk of

injury, i.e., concussions.

        120.    As early as 1994, Riddell was on notice that newer and better energy absorbing

materials were available for use in its helmet liner systems. Later, in November 1999, Riddell’s

consultant Biokinetics examined four different liner materials and configurations and sent Riddell

a memorandum recommending a newer material, Vinyl Nitrile (VN), as the best material for use

in its football helmets.

        121.    Despite these recommendations, Riddell has continued to use urethane foam in the

front pad over newer materials such as Vinyl Nitrile which perform better at attenuating energy at

a wider range of temperatures, thereby reducing force to the forehead. The proper selection of foam



PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 31
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 32 of 48 PageID 32



padding for the front pad of the liner system is extremely important because players sustain the

majority of impacts to the forehead area, which is also the thinnest layer between the skull and

brain.

         122.   Upon information and belief, Riddell utilized urethane foam padding in the front

pad of its VSR helmet model until that model was discontinued in 2011 and continued the use of

the same urethane foam padding in the front pad of the Revolution helmets (from 2002 through

present).

         123.   Upon information and belief, Riddell designed, developed and/or manufactured

its own urethane foam pads until 2006. Riddell then began using a third-party supplier to

develop, manufacture and/or supply urethane foam pads for use in the line of Revolution helmets.

         124.   Upon information and belief, Riddell has continued to use a urethane foam in the

front pad even though newer and safer materials exist that can be used at similar costs. For

example, hockey helmets containing Vinyl Nitrile pads date back to the early 2000’s and Vinyl

Nitrile pads were not only available but were used in the rear and/or side pad components of the

Revolution helmet.

         125.   Upon information and belief, Riddell began using Vinyl Nitrile in the rear and/or

side pad components of the Revolution helmet as a means to better protect against rotational forces

that can cause concussions. Furthermore, upon information and belief, Riddell used Vinyl Nitrile

in the front pads of its lacrosse helmets instead of traditional urethane foam padding.

         126.   Upon information and belief, Riddell has faced multiple lawsuits since the mid-

1990s whereby plaintiffs alleged the use of defective liner materials, in particular the front pad of

the helmet that increased risk of injury and/or contributed or caused the plaintiffs’ brain injuries.

For example, in the Colorado case Ridolfi v. Riddell, Inc., et al., the plaintiff’s experts performed

a materials comparison analysis and concluded that use of Vinyl Nitrile for the front pad instead



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 32
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 33 of 48 PageID 33



of the urethane foam front pad used in the Revolution helmet at issue would have provided

significantly better protection against brain injury. The analysis concluded that the Vinyl Nitrile

padding was able to attenuate and absorb energy at a better rate across a wider range of

temperatures and conditions than the urethane foam used in the front pad of Revolution helmet.

       127.    In addition to Riddell’s use of a substandard material in the front padding

component of the defective liner system, Riddell’s disregard for advancing technologies is

exhibited by its choice to not utilize newer and safer materials in the rear and/or side pad

components of the Revolution helmet. For example, Riddell has failed to incorporate newer, safer

and better energy absorbing materials such as air-filled chambers and/or thermoplastic

polyurethane (“TPU”) padding throughout the helmet liner system.

       128.    In a recent New York Times article that discusses the energy absorbing

characteristics of helmet liner materials, another helmet manufacturer, Xenith LLC, recommended

the use of thermoplastic shock absorbers throughout the liner system because these air-filled

absorbers were capable of distributing a wider range of forces in a manner that reduced forces

transferred to the head. Laboratory tests performed by Xenith, LLC showed that the thermoplastic

disks could withstand hundreds of impacts without any notable degradation in performance, a

drawback commonly found in traditional and/or urethane foams.

       129.    Another helmet manufacturer, Schutt Sports (“Schutt”) developed a liner system

that incorporates thermoplastic polyurethane (“TPU”) cushioning to attenuate energy as well as

foam-filled air bladders for better fit. Schutt began using TPU technology in its helmet liner

systems in 2003 because independent laboratory testing showed that TPU padding was superior to

traditional foam padding by providing better impact absorption, better heat management and better

hygienics.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 33
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                   Page 34 of 48 PageID 34



          130.   More recently, other studies have shown that TPU air chamber technology is able

to absorb more energy and perform better throughout more impact conditions than traditional foam

padding.

          131.   The importance of the helmet liner system and use of adequate liner materials is

twofold. First, if the density of the liner pads is too soft for a given impact, the pads will compress

too quickly and bottom-out; whereas, if the liner density is too hard for a given impact, the liner

pads will fail to compress and mitigate the energy and forces distributed to the player’s head. Thus,

it is critical for a helmet to incorporate the right choice in liner materials/padding because the

energy absorbing material is able to manage the impact over a longer period of time, helping reduce

the forces of energy from both linear and rotational impacts and thereby mitigating the risk of

injury.

          132.   Replacing traditional foam padding contained in a helmet’s liner system with new

technology such as air-filled materials and/or TPU materials will not only reduce the risk of brain

injury but has been shown to maintain its energy absorbing characteristics over a longer period of

time. This is important because once a helmet is put in use by high schools, it is typically

reconditioned every one to three years to ensure it meets NOCSAE certification standards.

          133.   Riddell has known that different helmets, by design, provide different levels of

absorption which can therefore reduce the amount of force transferred to a player’s head and spine.

Nevertheless, instead of constantly striving to improve upon the helmet’s liner system and energy

absorbing materials to reduce the force of impact, Riddell has haphazardly modified the liner

systems with substandard materials in various helmet models like the VSR Series and/or line of

Revolution helmets. Riddell has essentially ignored any opportunity to improve upon the helmet

liner system and design performance to reduce a player’s risk of brain injury and concussions.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 34
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19                Page 35 of 48 PageID 35



        134.   The ultimate goal of a helmet should not be to simply pass the certification

standards, but rather to protect the player throughout the widest range of injurious impact

conditions possible and mitigate the risk of head injury and improve the level of safety during play.

        135.   Riddell has failed to meet this goal by continuing to use a defective liner system

comprised of substandard materials that do not attenuate energy in an efficient and effective

manner to reduce the force transmitted to a player’s head and minimize the risk of injury.

G.      Riddell Assumed a Leadership Responsibility for Educating Its Helmet Users and
        Promoting Safety in High School Sports But Failed at all Levels to Provide Adequate
        Warnings and Prudent Concussion Management Tools

        136.   Despite Riddell’s superior knowledge about the risks associated with concussions

and repetitive head impacts, Riddell never warned Plaintiff’s son of the long-term health effects

of concussions.

        137.   In 1989, Riddell partnered with the NFL and became the League’s official helmet.

The NFL formed the Committee on MTBI in 1994 in response to a growing number of

concussions.      One of the committee’s stated goals was to improve understanding of the

biomechanics of concussions and to use that information to engineer a concussion-resistant

helmet. Riddell worked closely with the NFL to conduct research and share data on helmet design

and safety.

        138.   During the Congressional Hearings in 2010, Riddell’s President Dan Arment

testified that, “for more than 70 years Riddell has passionately been at the forefront of providing

state-of-the-art helmet technology,” and “as a market leader, we have always felt we have an

obligation, not just as a business but in the public interest, to collaborate where possible and

maintain the highest standard of innovation and research that has continued to stand the test of

time, scrutiny and independent research…”




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 35
     Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 36 of 48 PageID 36



        139.   Since at least 1973, Riddell has continuously represented itself as a market leader

that formed significant partnerships with a number of organizations including USA Football,

American Youth Football, the NFL, the NFL Players Association, Collegiate and National Athletic

Trainers’ Association to promote player education.

        140.   Riddell’s voluntary actions and authority throughout its history demonstrate that

for over 70 years, Riddell shouldered the common law duty to make the game of football safer for

the players through advancements in helmet technology and to keep the players informed of

accurate, known safety information.

        141.   By voluntarily undertaking to study and report on the issue of concussions and

helmet safety in football, Riddell assumed a duty to exercise reasonable care in its work and

public statements about a helmet’s ability to effectively reduce the risk of concussion.

        142.   Plaintiff’s son did not know, appreciate or understand the long-term impact of

concussions and relied on Riddell to provide the protection that it promised.

H.      Riddell was in a Superior Position of Knowledge and Authority and Owed a Duty
        to Plaintiff’s Son

        143.   The high incidence of concussions among football players has been well known to

Riddell.   Riddell had a duty to adequately inform and warn football players of the risks

associated with concussions and of repeated sub-concussive hits. Players and their families have

relied on Riddell to disclose relevant risk information and protect their health and safety

through instruction, counseling and proper use of its products.

        144.   Riddell accumulated knowledge about head injuries to football players and the

associated health risks therefrom that was at all times superior to that available to current and

former football players.

        145.   Riddell studied the biomechanics of head movement. Riddell knew or should have

known that traumatic brain injury generally occurs when the head either accelerates rapidly and


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 36
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 37 of 48 PageID 37



then is stopped or is rotated rapidly. The results frequently include, among other things, confusion,

blurred vision, memory loss, nausea and sometimes unconsciousness.

       146.    Riddell knew or should have known for many years that medical evidence has

shown that symptoms of MTBI can appear hours or days after the injury, indicating that the injured

party has not healed from the initial blow.

       147.    Riddell knew or should have known for many years that once a person suffers an

MTBI, he is up to four (4) times more likely to sustain a second one. Additionally, after suffering

even a single sub-concussive or concussive blow, a lesser blow may cause MTBI and the injured

person requires more time to recover.

       148.    Riddell knew or should have known for many years that high school football

players and their families were unaware of the serious risk posed to the players’ long-term

cognitive health caused by repeated head impacts while playing football.

       149.    Riddell knew or should have known for many years that clinical and

neuropathological studies by some of the nation’s foremost experts demonstrate that multiple head

injuries or concussions sustained during a football player’s career can cause severe cognitive

problems such as depression, early-onset dementia, Parkinsonism, o r ALS among other serious

neurological conditions.

       150.    Riddell knew or should have known for many years that published peer reviewed

scientific studies have shown that repeated traumatic head impacts (including sub-concussive

blows and concussions) cause ongoing and latent brain injury.            These injuries have been

documented and associated with sports-related head impacts in both football and boxing since at

least 1963.

       151.    Riddell knew or should have known for many years that neuropathology studies,

brain imaging tests and neuropsychological tests on many former football players have established



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 37
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                  Page 38 of 48 PageID 38



that football players who sustain repetitive head impacts while playing the game have suffered and

continue to suffer brain injuries that result in any one or more of the following conditions: early-

onset of Alzheimer’s Disease, dementia, depression, deficits in cognitive functioning, reduced

processing speed, attention, and reasoning, loss of memory, sleeplessness, mood swings,

personality changes and the debilitating and latent disease known as CTE. CTE is also associated

with an increased risk of suicide.

        152.   Since at least 1973, Riddell knew or should have known for many years that CTE

or related long-term brain injuries are found in athletes, including football players and boxers, with

a history of repetitive head trauma. The changes in the brain caused by repetitive trauma are

thought to begin when the brain is subjected to that repetitive trauma, but symptoms may not

appear until months, years or even decades after the last traumatic impact or the end of active

athletic involvement—which is the tragic case with Plaintiff’s son in this action.

        153.   Riddell knew or should have known the helmet standards set forth by NOCSAE are

not designed to rate protection against concussions or long-term brain injuries.

        154.   Riddell knew or should have known that helmets without a proper liner system are

ineffective in reducing both linear and rotational forces that result in concussions and/or brain

injuries.   Riddell knew or should have known that materials such as Vinyl Nitrile and/or

thermoplastic polyurethane (“TPU”) are better at absorbing energy throughout a wider range of

temperatures and provide better protection against head impacts when used throughout liner

systems of football helmets than the materials Defendants used in the VSR Series and Revolution

line of helmets.

        155.   Riddell knew or should have known that helmets designed with materials such as

thermoplastic polyurethane provide a safer means of attenuating and absorbing energy thereby

reducing forces and energy directed to a player’s head and minimizing the risk of head injuries.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 38
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 39 of 48 PageID 39



       156.    Riddell knew or should have known that there is no definitive scientific research to

support claims that football helmets can protect against or reduce the frequency of concussions.

       157.    At all times herein mentioned, Riddell was fully informed of the actions of its

agents and employees, and thereafter no officer, director or managing agent partner of Riddell or

the other Defendants repudiated those actions, which failure to repudiate constituted adoption and

approval of the actions and all Defendants and each of them, thereby ratified those actions.

       158.    The harm, which has been caused to Plaintiff’s son, resulted from the conduct of one,

or various combinations of the Defendants, through no fault of Plaintiff’s son.

       159.    Riddell was under a continuing duty to disclose and warn of the true character,

quality and nature of the after effects of head injuries. Because of Riddell’s deceitful and

fraudulent concealment and failure to warn of the true character, quality and nature of the dangers

and risks inherent in the sport of football, from which no helmet could protect Plaintiff’s son,

Riddell is estopped from relying on any statute of limitations defense.

       160.    As a direct result of the material misrepresentations by Riddell, former players

including Plaintiff’s son have been misled to believe that the symptoms of early-onset dementia,

ALS, loss of memory, headaches, confusion and the inability to function were not caused by

events occurring while they played football in high school. And, as a result of this willful and

malicious conduct, these former players including Plaintiff’s son have been deprived of

medical treatment,    incurred expenses, lost employment and sustained other damages to be

specified.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 39
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                    Page 40 of 48 PageID 40



                                              V.
                                       CAUSES OF ACTION

                                COUNT I – WRONGFUL DEATH

        161.     Plaintiff Letitia Wilbourn, as personal representative of the estate of DuQuan

Myers, deceased, adopts and incorporates by reference paragraphs 1-159 of this Complaint as if

fully set forth herein.

        162.     DuQuan Myers is survived by his mother, Letitia Wilbourn, who brings this suit

individually, and as Personal Representative of the Estate of, and as the Wrongful Death

Beneficiary of Mr. Myers, deceased.

        163.     As a result of the untimely death of Mr. Myers, Ms. Wilbourn, as Wrongful Death

Beneficiary pursuant to Tex. Civ. Prac. & Rem. Code §71.001 et seq., which applies in this

diversity action, has suffered general and special damages from the death of Mr. Myers, in the past

and, in reasonable probability, will sustain general and special damages in the future, including

the following:


        a.       All damages allowed under Texas Wrongful Death and Survival Act and/or Federal
                 Tort Claims Act, including without limitation damages to punish Defendant for
                 proximately causing DuQuan Myers’ untimely death;

        b.       Pecuniary Loss. The loss of care, maintenance, support, services, advice, counsel,
                 and reasonable contributions of a pecuniary value which Letitia Wilbourn and all
                 those individuals entitled to bring an action under Tex. Civ. Prac. & Rem. Code
                 §71.001 et seq., and/or Federal Tort Claims Act would, in reasonable probability,
                 have received from DuQuan Myers if he had lived;

        c.       Loss of Companionship. The loss of the positive benefits flowing from the love,
                 affection, protection, emotional support, comfort, companionship, services, care
                 and society that Letitia Wilbourn and all those individuals entitled to bring an action
                 under Tex. Civ. Prac. & Rem. Code §71.001 et seq., and/or Federal Tort Claims
                 Act would, in reasonable probability, have received from DuQuan Myers, had he
                 not sustained chronic traumatic encephalopathy and if he had lived; and




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 40
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 41 of 48 PageID 41



       d.      Mental Anguish. The emotional pain, torment, and suffering experienced by Letitia
               Wilbourn and all those individuals entitled to bring an action under Tex. Civ. Prac.
               & Rem. Code §71.001 et seq., and/or Federal Tort Claims Act because of the
               injuries and death of DuQuan Myers.

       164.    Prior to, during and after the years DuQuan Myers played football, Riddell and

BRG (through its predecessors-in-interest) knew of the harmful long-term effects of brain traumas

sustained by its customers like DuQuan Myers while wearing Riddell’s purportedly protective

equipment; however, Riddell and BRG (through its predecessors-in-interest) misrepresented and

concealed those facts to induce DuQuan Myers and others to continue using Riddell helmets.

DuQuan Myers relied on these misrepresentations, believed them to be true and continued to utilize

the Riddell helmets in justifiable reliance on the truth of Defendants’ statements.

       165.    Riddell and BRG (through its predecessors-in-interest) owed a duty of care to

DuQuan Myers in the design, testing, marketing and sale of the helmets and all components and

sub-assemblies of the helmets.

       166.    Riddell and BRG (through its predecessors-in-interest) were or should have been

aware that repeated blows to the head can cause long-term brain and neurocognitive injuries in its

customers, including, but not limited to, memory loss, dementia, depression and CTE and its

related symptoms. Riddell and BRG (through its predecessors-in-interest) breached its duty of

reasonable care by failing to provide necessary and adequate safety and instructional materials and

warnings of the risk and means available to reduce and/or minimize the risk of concussive brain

injuries while playing football using their helmets.

       167.    Riddell and BRG (through its predecessors-in-interest) failed to provide necessary

and adequate information, warnings and/or instructional materials regarding the fact that other

model helmets provided greater shock attenuation from blows to the head area.

       168.    Riddell and BRG (through its predecessors-in-interest) possessed special and

superior knowledge of the potential risks and substantial dangers to users of its football helmets,


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 41
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                  Page 42 of 48 PageID 42



but negligently and carelessly failed to adequately warn or instruct users of the potential risks and

dangerous and defective conditions of its above-described football helmets including but not

limited to helmets with a safer means of attenuating and absorbing the foreseeable forces of impact

in order to minimize and/or reduce the forces and energy directed to the player’s head.

        169.    As a result of Riddell’s breach of duty to DuQuan Myers, he suffered long-term

brain injuries. Those long-term brain injuries ultimately led DuQuan Myers to contract CTE, a

condition that led him to take his own life. Because DuQuan Myers did not know, nor could he

have discovered through the exercise of reasonable diligence that Riddell’s and BRG’s breaches

and misrepresentations increased his risk and exposure to traumatic brain injuries, any applicable

statute of limitations is tolled by Defendants’ misconduct and concealment of information.

        170.    The pendency of anticipated state and/or federal class actions also tolls the statute

of limitations for putative class members pending a decision or class certification.

                                  COUNT II – NEGLIGENCE

        171.    Plaintiff Letitia Wilbourn, as personal representative of the estate of DuQuan

Myers, deceased, adopts and incorporates by reference paragraphs 1-162 of this Complaint as if

fully set forth herein.

        172.    Riddell and BRG (through its predecessors-in-interest) were negligent in the

design, testing, marketing and engineering of the helmets warn by Plaintiff’s son, DuQuan Myers,

from 2005-2009.

        173.    Prior to, during and after the years DuQuan Myers played football, Riddell and

BRG (through its predecessors-in-interest) knew of the harmful long-term effects of brain traumas

sustained by its customers like DuQuan Myers while wearing Riddell’s purportedly protective

equipment; however, Riddell and BRG (through its predecessors-in-interest) misrepresented and

concealed those facts to induce DuQuan Myers and others to continue using Riddell helmets.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 42
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 43 of 48 PageID 43



DuQuan Myers relied on these misrepresentations, believed them to be true and continued to utilize

the Riddell helmets in justifiable reliance on the truth of Defendants’ statements.

       174.    Riddell and BRG (through its predecessors-in-interest) owed a duty of care to

DuQuan Myers in the design, testing, marketing and sale of the helmets and all components and

sub-assemblies of the helmets.

       175.    Riddell and BRG (through its predecessors-in-interest) were or should have been

aware that repeated blows to the head can cause long-term brain and neurocognitive injuries in its

customers, including, but not limited to, memory loss, dementia, depression and CTE and its

related symptoms. Riddell and BRG (through its predecessors-in-interest) breached its duty of

reasonable care by failing to provide necessary and adequate safety and instructional materials and

warnings of the risk and means available to reduce and/or minimize the risk of concussive brain

injuries while playing football using their helmets.

       176.    Riddell and BRG (through its predecessors-in-interest) failed to provide necessary

and adequate information, warnings and/or instructional materials regarding the fact that other

model helmets provided greater shock attenuation from blows to the head area.

       177.    Riddell and BRG (through its predecessors-in-interest) possessed special and

superior knowledge of the potential risks and substantial dangers to users of its football helmets,

but negligently and carelessly failed to adequately warn or instruct users of the potential risks and

dangerous and defective conditions of its above-described football helmets including but not

limited to helmets with a safer means of attenuating and absorbing the foreseeable forces of impact

in order to minimize and/or reduce the forces and energy directed to the player’s head.

       178.    As a result of Riddell’s breach of duty to DuQuan Myers, he suffered long-term

brain injuries. Those long-term brain injuries ultimately led DuQuan Myers to contract CTE, a

condition that led him to take his own life. Because DuQuan Myers did not know, nor could he



PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 43
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                   Page 44 of 48 PageID 44



have discovered through the exercise of reasonable diligence that Riddell’s and BRG’s breaches

and misrepresentations increased his risk and exposure to traumatic brain injuries, any applicable

statute of limitations is tolled by Defendants’ misconduct and concealment of information.

       179.    The pendency of anticipated state and/or federal class actions also tolls the statute

of limitations for putative class members pending a decision or class certification.

                                 COUNT III—DESIGN DEFECT

       180.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       181.    At the time Riddell helmets worn by Mr. Myers were designed, manufactured, sold

and distributed, they were defective in design, unreasonably dangerous, unsafe for their intended

purpose and failed to perform as safely as an ordinary consumer would expect when used in an

intended or reasonably foreseeable manner because the helmets did not provide adequate

protection against the foreseeable risk of concussive brain injury. Defendant acted unreasonably

at the time of design in light of the foreseeable risk of injury from the use of its helmets. Any

purported benefits in the design of the helmets do not outweigh the risk of danger inherent in their

defective design.

       182.    The design defects include, but are not limited to the following:

                       i. Negligently failing to design the helmet-system’s front padding with
                          materials capable of distributing force, though such materials were
                          known to and available to Riddell;

                       ii. Negligently failing to design an adequate and comprehensive warning
                           system for their helmets appropriately tailored to the product they
                           manufactured;

                      iii. Negligently failing to design liner systems in each of the subject
                           helmet systems with a safe means of attenuating and absorbing the
                           foreseeable forces of impact in order to minimize and/or reduce the
                           forces and energy directed to the player’s head;




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 44
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                 Page 45 of 48 PageID 45



                      iv. Negligently failing to properly and adequately inspect and/or test each
                          helmet model;

                       v. Failing to warn Plaintiff and Mr. Myers that the helmets would not
                          fully protect against the long- term health consequences of concussive
                          and sub-concussive brain injury; and

                      vi. Other acts of negligence and design defect that may be discovered
                          during this litigation.

       183.    The defective design and unreasonably dangerous condition were a proximate and

producing cause of the long-term brain injuries suffered by Mr. Myers and other damages,

including but not limited to, economic damages and non-economic damages.

       184.    At all times, the helmets were being used by Mr. Myers for the purpose for which

they were intended.

       185.    Defendants are strictly liable for designing a defective and unreasonably dangerous

product and for failing to warn, which were proximate and producing causes of the injuries and

other damages including, but not limited to, economic damage as alleged herein. A safer alternative

design was economically and technologically feasible at the time the product left the control of

Defendants.

       186.    As a result of Riddell’s breach of duty to DuQuan Myers, he suffered long-term

brain injuries. Those long-term brain injuries ultimately led DuQuan Myers to contract CTE, a

condition that led him to take his own life. Because DuQuan Myers did not know, nor could he

have discovered through the exercise of reasonable diligence that Riddell’s and BRG’s breaches

and misrepresentations increased his risk and exposure to traumatic brain injuries, any applicable

statute of limitations is tolled by Defendants’ misconduct and concealment of information.

       187.    The pendency of anticipated state and/or federal class actions also tolls the statute

of limitations for putative class members pending a decision or class certification.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 45
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                  Page 46 of 48 PageID 46



                              COUNT IV—FAILURE TO WARN

       188.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       189.    Defendants knew or should have known of the substantial dangers involved in the

reasonably foreseeable use of their helmets.

       190.    Defendants failed to provide necessary and adequate safety and instructional

materials and warnings of the risk and means available to reduce and/or minimize the risk of

long-term brain injuries while playing football.

       191.    Defendants failed to provide necessary and adequate information,

warnings, and/or instructional materials regarding the fact that other model helmets provided

greater shock attenuation from blows to the head area.

       192.    Defendants ignored years of published literature warning of the dangers of

concussive injuries and long-term brain-injuries.

       193.    Defendants knew that these substantial dangers were not recognizable to an

ordinary consumer or user and that such person would use these products without inspection for

defects.

       194.    Plaintiffs neither knew, nor had reason to know of the existence of these defects,

or increased risks of harm and used the helmets in a foreseeable manner at all times.

       195.    The injuries and damages suffered by Plaintiff were a legal and proximate result

of the actions of Defendants who owed a duty to warn Plaintiff and Mr. Myers of the risks of

substantial harm associated with the use of their products.

       196.    Defendants’ failure to warn proximately caused the personal injuries complained

of herein.

       197.    As a result of Riddell’s breach of duty to DuQuan Myers, he suffered long-term

brain injuries. Those long-term brain injuries ultimately led DuQuan Myers to contract CTE, a



PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 46
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19                  Page 47 of 48 PageID 47



condition that led him to take his own life. Because DuQuan Myers did not know, nor could he

have discovered through the exercise of reasonable diligence that Riddell’s and BRG’s breaches

and misrepresentations increased his risk and exposure to traumatic brain injuries, any applicable

statute of limitations is tolled by Defendants’ misconduct and concealment of information.

       198.    The pendency of anticipated state and/or federal class actions also tolls the statute

of limitations for putative class members pending a decision or class certification.

                                          VI.
                                 DEMAND FOR JURY TRIAL

       199.    Plaintiff Letitia Wilbourn, individually and as personal representative of the estate

of DuQuan Myers, deceased, demands the causes of action alleged herein be tried before a jury.

                                               VII.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and that upon final hearing or trial, Plaintiff have the following:

               a.      Monetary Judgment against Defendants for a sum within the jurisdictional
                       limits of this Court for all actual damages, both past and future, as indicated
                       above

               b.      Pre-judgment interest as provide by law;

               c.      Post-judgment interest as provide by law;

               d.      Attorney’s fees;

               e.      Costs of suit; and

               f.      Such other and further relief, at law and in equity, to which they may show
                       themselves to be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 47
   Case 4:19-cv-00263-P Document 1 Filed 03/29/19               Page 48 of 48 PageID 48



DATED: March 29, 2019                               /s/ Vincent P. Circelli
                                                      GEORGE PARKER YOUNG
                                                      gpy@cwylaw.com
                                                      VINCENT P. CIRCELLI
                                                      vinny@cwylaw.com
                                                      KELLI WALTER
                                                      kelli@cwylaw.com
                                                      CIRCELLI WALTER & YOUNG, PLLC
                                                      500 E. 4th Street, Suite 250
                                                      Fort Worth, TX 76102
                                                      Tel: (817) 697-4942

                                                     Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2019 this Original Complaint was filed with the Clerk
of the Court using CM/ECF, and that all counsel of record are being served in accordance with the
Federal Rules of Civil Procedure.



                                                     /s/ Vincent P. Circelli
                                                     VINCENT P. CIRCELLI




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 48
